UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-7204



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIAM V. SMITH,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (CR-91-88, CA-97-42-4-BO)


Submitted:   November 6, 1997           Decided:     November 25, 1997


Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William V. Smith, Appellant Pro Se. Fenita Talore Morris, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal substantially on the reasoning
of the district court. United States v. Smith, Nos. CR-91-88; CA-
97-42-4-BO (E.D.N.C. July 16, 1997). To the extent Appellant claims

he was subjected to double jeopardy because drug quantities attrib-

utable to the dismissed charges were used to calculate his relevant
conduct, review of this claim was waived by his valid plea agree-

ment and, in any event, it is meritless. See United States v.
Choate, 12 F.3d 1318, 1320 (4th Cir. 1993); see generally United
States v. Wiggins, 905 F.2d 51, 52-53 (4th Cir. 1990). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument
would not aid the decisional process.




                                                         DISMISSED




                                2